Citation Nr: 0301502
Decision Date: 01/27/03	Archive Date: 06/02/03

Citation Nr: 0301502	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  95-33 974	)	DATE JAN 27, 2003
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.

[The matter of the issue of entitlement to special monthly compensation by reason of being in need of regular aid and attendance of another person, or by reason of being housebound, will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
December 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama in May and November of 1997.  Also, 
this matter was previously addressed in a May 24, 2002 
Board decision.


VACATUR

As currently constituted, the claims file does not include 
a complete copy of the Board's May 24, 2002 decision.  
Therefore, the Board is not certain that a complete copy 
of this decision was ever furnished to the veteran.  
Accordingly, it is the decision of the Board that the May 
24, 2002 Board decision should be, and is, VACATED.

In view of the Board's order vacating the May 24, 2002 
Board decision addressing the issue of entitlement to an 
increased evaluation for generalized anxiety disorder, a 
new decision is being simultaneously rendered on that 
matter, and that decision will be entered as if the May 
24, 2002 Board decision had never been issued.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



Citation Nr: 0205234	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  95-33 974	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an increased evaluation for generalized anxiety disorder, currently evaluated as 50 percent disabling.

[The issue of entitlement to special monthly compensation by 
reason of being in need of regular aid and attendance of 
another person, or by reason of being housebound, will be 
addressed in a separate, forthcoming decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
December 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama in May and November of 1997.  

In a July 2000 decision, the Board increased the evaluation 
for the veteran's generalized anxiety disorder from 30 
percent to 50 percent.  The veteran appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court), and, in a single-judge decision 
dated in October 2001, the Court vacated the July 2000 Board 
decision to the extent that it was adverse to the veteran.  
The case is again before the Board.

In the October 2001 decision, the Court also remanded the 
issue of entitlement to special monthly compensation by 
reason of being in need of regular aid and attendance of 
another person, or by reason of being housebound, back to the 
Board for readjudication.  The Board finds that further 
development is necessary with regard to this claim and will 
proceed with this development in accordance with the revised 
provisions of 38 C.F.R. § 19.9.  See 67 Fed. Reg. 3009, 3104 
(Jan. 23, 2002) (to be codified as 38 C.F.R. § 19.9).  A 
separate decision addressing this issue will be issued by the 
Board upon completion of the requested development.





FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's generalized anxiety disorder has been shown 
to be productive of total occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for generalized 
anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9400 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has afforded the veteran multiple VA examinations in 
conjunction with his claim and has obtained records of 
reported treatment.  Although there has been no evidentiary 
development of this case since the issuance of the July 2000 
Board decision, the Board's determination on this claim, 
described below, should preclude any resultant prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the November 
1997 Statement of the Case.  See 38 U.S.C.A. § 5103 (West 
1991 & Supp. 2001). 

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 
supra; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001). 

A 50 percent evaluation is currently assigned for the 
veteran's generalized anxiety disorder under 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2001).  

Under Diagnostic Code 9400, a 50 percent disability 
evaluation encompasses generalized anxiety disorder 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for 
generalized anxiety disorder manifested by occupational and 
social impairment, with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships. 

A 100 percent disability evaluation is warranted for 
generalized anxiety disorder which is productive of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names 
of close relatives, own occupation, or own name. 

In this case, the Board first notes that the veteran has not 
been employed during the pendency of this appeal.  Moreover, 
his VA psychiatric examination reports from April 1997, 
January 1999, and September 1999 all contain Global 
Assessment of Functioning (GAF) scores of 50 or lower.  Under 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV), such scores contemplate serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  The veteran's examinations 
have also revealed objective symptoms including, depression, 
lapse of memory, poor impulses, "solitary life," and poor 
sleep.  

The evidence in this case, therefore, strongly suggests that 
the veteran's basic mental condition is productive of total 
occupational impairment.  The remaining question is whether 
there is evidence attributing this impairment to a 
nonservice-connected disability, rather than to the veteran's 
service-connected psychiatric disorder.  Significantly, the 
veteran underwent the removal of a pituitary tumor in 1997 
and has since been confined to a wheelchair.  

However, the veteran's examiners have not distinguished 
symptomatology attributable to this nonservice-connected 
disability from that attributable to generalized anxiety 
disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (when it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  Rather, the examiner who conducted the 
September 1999 VA psychiatric examination commented that 
"[the veteran's] brain surgery has aggravated his anxiety 
and depression and compounded the pre-surgery neurotic 
anxiety and depression." 

In summary, the veteran has developed pronounced psychiatric 
symptomatology concurrent with his 1997 pituitary gland 
surgery and is now precluded from substantially gainful 
employment.  As the veteran's unemployability cannot be 
disassociated from his service-connected generalized anxiety 
disorder, the criteria for a 100 percent evaluation for this 
disorder under Diagnostic Code 9400 have been met.  See 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).  This 
represents a full grant of the benefit sought on appeal.



ORDER

A 100 percent evaluation for generalized anxiety disorder is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

